     Case 2:19-cv-06545-PSG-AGR Document 16 Filed 06/05/20 Page 1 of 1 Page ID #:210



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11    TODD DAGGS,                             )     NO. CV 19-6545-PSG (AGR)
                                              )
12                          Petitioner,       )
                                              )     JUDGMENT
13         v.                                 )
                                              )
14    BUREAU OF PRISONS,                      )
                                              )
15                          Respondent.       )
                                              )
16
17              Pursuant to the Order Accepting Findings and Recommendation of United
18    States Magistrate Judge,
19              IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is
20    denied and dismissed for lack of jurisdiction.
21
                      6/5/2020
22    DATED:                                  __________________________________
                                                        PHILIP S. GUTIERREZ
23                                                   United States District Judge
24
25
26
27
28
